Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states “wherein ribs extending substantially perpendicular to the aperture have a greater width than the width of any other of the plurality of ribs.”  The use of the word “any” creates confusion as to scope of the claim.  The claim could mean that when comparing the width of the perpendicular rib to any non-perpendicular rib, the width of the former is greater than that of the latter.  This is to say that no matter which non-perpendicular rib is selected, the width of the perpendicular rib is greater.  The claim could also mean that the width of the perpendicular rib is greater than at least one of the other ribs. The term “any” can mean either one or some.  As disclosed, the perpendicular ribs are shown as having the greatest width, so the Examiner assumes 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Nakamura et al. (US 5,104,379).
Regarding Claim 12, Nakamura discloses:
A device for providing reinforced sealable access to a working channel, comprising: 
a tubular body (body of 8; best shown as 16) having a proximal end, a distal end and a longitudinal axis (proximal portion is the part away from 5 in Fig. 3 shown as 9; distal portion is the part that connects to 5 in Fig. 3; and the longitudinal axis extends in the up/down direction in Fig. 3), the distal end configured to be removably disposed on a proximal end of the working channel in fluid communication therewith (see Figs. 3 and 5 showing the distal end in both the connected and removed state); 

a reinforcing ridge extending about the aperture to reinforce the aperture against tearing (see Figs. 2, 3, and 5 showing a ridge extending in a circular shape around 12 outside of 9 extending from 9 to the beveled portion at the outer circumference; this elevated error provides structural support for the seal and has a substantially similar configuration as Applicant’s ridge such that the functional properties are considered to be the same).

Regarding Claim 13, Nakamura discloses wherein the body is hollow (see Nakamura Figs. 3 and 4 showing the hollow portion for receiving the instrument), and the ridge is disposed on a proximal surface of the body (shown in Figs. 2 and 3 with the ridge as described above being at the proximal end).

Regarding Claim 14, Nakamura discloses wherein the ridge is spaced away from the aperture (see Fig. 2, in particular, showing the space between the ridge and 12, generally shown as 9).

Claim 15, Nakamura discloses wherein the ridge comprises a perimeter outline about the aperture that is ellipsoidal, circular, or oval (see Fig. 2 showing the perimeter outline as circular).

Regarding Claim 16, Nakamura discloses wherein the aperture is substantially closed when there are no medical instruments extending therethrough (see Fig. 2 showing the aperture 12 as closed in the default state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5,104,379) in view of Kaye et al. (US 2012/0071713).
Regarding Claim 1, Nakamura discloses:
A device for providing reinforced sealable access to a working channel, comprising: 
a tubular body (body of 8; best shown as 16) having a proximal end, a distal end and a longitudinal axis (proximal portion is the part away from 5 in Fig. 3 shown as 9; distal portion is the part that connects to 5 in Fig. 3; and the longitudinal axis extends in 
a substantially linear aperture (12) at the proximal end of the body configured to allow one or more medical instruments to be passed therethrough (see Fig. 1 showing forceps 4 inserted through the device) and, at the same time, substantially seal against fluids from the working channel passing therethrough (Col 5 Lines 14-16, the instrument is hermetically sealed into the channel tube).
Nakamura does not explicitly disclose a plurality of reinforcing ribs arrayed about the aperture to reinforce the aperture against tearing.  Kaye teaches using ribs (275) for adding additional stiffness.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura’s device to include Kaye’s ribs.  Such a modification supports the seal by providing additional stiffness.

Regarding Claim 2, Nakamura discloses wherein the aperture is substantially closed when there are no medical instruments passing therethrough (see Fig. 2 showing the aperture 12 as closed in the default state).

Regarding Claim 3, Nakamura as modified discloses wherein the ribs extend radially in a plane substantially transverse to the longitudinal axis (see Fig. 12 of Kaye, the ribs 275 extend circumferentially out from the aperture, the aperture being transverse to the longitudinal axis of the head body).

Regarding Claim 4, Nakamura as modified discloses wherein each rib of the plurality of ribs has a width dimension in the transverse plane (see Kaye Fig. 12 showing the ribs having a width) and a thickness dimension in a plane substantially parallel to the longitudinal axis (Kaye - as shown in Fig. 12 and described in Paragraph 0049, the ribs are added to the seal such that they have a thickness).

Regarding Claim 5, Nakamura as modified discloses wherein one or more of the ribs extend substantially perpendicular to the aperture (see Kaye Fig. 12 showing the bottom rib as perpendicular to the slit).

Regarding Claim 10, Nakamura as modified discloses wherein the tubular body is hollow (see Nakamura Figs. 3 and 4 showing the hollow portion for receiving the instrument), and the ribs are disposed on a surface internal to the hollow tubular body (see Kaye Paragraph 0049 indicating that the ribs can be attached to either side of the seal, distal or proximal, meaning that in one contemplated configuration, the ribs are placed on the internal surface of the hollow tubular body).

Regarding Claim 11, Nakamura as modified discloses wherein a force required to tear the aperture is greater than the tear force for the aperture without the ribs (Kaye’s ribs are designed to increase the structural integrity of the seal by adding stiffness, the increased stiffness increasing the force required to tear the seal).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5,104,379) in view of Ryan et al. (US 2012/0071713).
Regarding Claim 17, Nakamura discloses:
A device for providing reinforced sealable access to a working channel, comprising: 
a tubular body (body of 8; best shown as 16) having a proximal end, a distal end and a longitudinal axis (proximal portion is the part away from 5 in Fig. 3 shown as 9; distal portion is the part that connects to 5 in Fig. 3; and the longitudinal axis extends in the up/down direction in Fig. 3), the distal end configured to be removably disposed on a proximal end of the working channel in fluid communication therewith (see Figs. 3 and 5 showing the distal end in both the connected and removed state); and
an aperture (12) at the proximal end of the body having a first and a second end (see Fig. 2 showing the aperture 12 extending from a first end at the right to a second end at the left), the aperture configured to allow one or more medical instruments to be passed therethrough (see Fig. 1 showing forceps 4 inserted through the device) and, at the same time, substantially seal against fluids from the working channel passing therethrough (Col 5 Lines 14-16, the instrument is hermetically sealed into the channel tube).
Nakamura does not explicitly disclose wherein the aperture comprises a reinforced pattern that extends in a plane substantially transverse to the longitudinal axis in more than one dimension.  Ryan teaches using a tricuspid pattern in a valve (see Fig. 2f) to reduce friction when an instrument is introduced therein.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing 

Regarding Claim 18, Nakamura as modified discloses wherein the aperture further comprises a third end (see Ryan’s tricuspid valve with three portions 162a-c each having an end).

Regarding Claim 19, Nakamura as modified discloses wherein the aperture extends substantially linearly from the first end to a split point, the aperture extends substantially linearly from the split point to the second end, and the aperture extends substantially linearly from the split point to the third end (see Ryan Fig. 2f showing the three linear portion with the split point in the middle).

Regarding Claim 20, Nakamura as modified discloses wherein the aperture extends from the split point to the second end at an angle degree from the split point to the first end, and wherein the aperture extends from the split point to the third end at the same angle degree from the split point to the first end (see Ryan Fig. 2f showing the symmetrical nature of the valve with the angle between 162a and 162b being the same as that between 162a and 162c).

Examiner Note
.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious changing widths and thicknesses of the ribs as they extend from the aperture.  Kaye discloses ribs having a uniform configuration.  While Kaye does indicate that other shapes are contemplated, no details are provided.  The generic statement is not considered sufficient to read on the details of Applicant’s claim.  Applicant’s shapes have a purpose, reducing the likelihood of a tear in the aperture, and without some direction from the prior art, simply changing Kaye’s ribs to have the claimed shape would be impermissible hindsight.  For at least these reasons, the claims would be allowable if rewritten in independent form.
Examiner Note:  The Examiner does not take the position of the Written Opinion for PCT/IB2019/059407, which includes substantially similar claims that these claims are obvious in view of D4 (Zhu US 2019/0142463), because the reference to Zhu does not appear to be easily combinable with the forceps plugs of something like Nakamura or Kaye.  Zhu is directed to a multi-layered seal where one layer as something resembling ribs.  But these ribs are stand-alone structural features.  To incorporate them into Nakamura, for example, the entire structure of 8 would need to be .
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason the claim would be allowable over the prior art is that the prior art fails to disclose or render obvious varying widths based on location relative to the aperture.  The prior art does not teach using different widths for the ribs, and Kaye’s only shown embodiment includes uniform ribs.  There being no teaching in the prior art, the claims would be allowable if rewritten to overcome the 112b rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu US 2019/0142463 was cited in the Written Opinion for PCT/IB2019/059407 and is discussed above in the Allowable Subject Matter section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795